DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the longitudinal bore is shaped and sized to reduce a flow rate of the fluid to a range of approximately 1.5 liters/min to approximately 5 liters/min”.  It is not clear a flow rate from 1.5 to 5 is a reduced flow rate. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3499171 to Manenti.  
Manenti discloses a guide element comprising a first end surface, a second end surface and an exterior surface connecting the first end surface to the second end surface, wherein the first end surface includes a chamfered opening (40), and a second opening that fluidly communicates with the first chamfered opening to define a longitudinal bore that includes a tapered section (46), wherein the first chamfered opening and the tapered section are configured to guide the fluid to facilitate transformation of a turbulent flow of the fluid into a laminar flow of the fluid, (paragraph [0036], as recited in claims 1, 15 and 16.  The exterior surface includes a head portion (30) that is adjacent to the first end surface and a shank portion (16) that is adjacent to the second end surface and the head portion has a first diameter greater than the second diameter of the shank portion, as recited in claim 2 and 17.  The longitudinal bore further includes a first linear section that is adjacent to the first chamfered opening and a second linear section that is adjacent to the second opening, and the tapered section is located between the first linear section and the second linear section, as recited in claim 4.  Paragraph [0039] discloses outer ferrule/exterior surface (30) including grooves/hollows (48) into which the inner ferrule/guide element is expanded and forced to penetrate into the grooves, thereby forming a thread type connection on the exterior surface of the guide partially along the length thereof, as recited in claim 7.  The longitudinal bore includes a cylindrical section that extends from the first opening (40) to the truncated conical section (46), as recited in claim 11, and the outer diameter of the second end surface (38) is less than the outer diameter of the first end surface, as recited in claim 13.  The longitudinal bore has at least two (a plurality) linear sections, each having different diameters and lengths, as recited in claim 20.  It should be noted that Manenti does not specifically disclose the transport of hydraulic fluid, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manenti.  
Manenti discloses the recited structure with the exception of disclosing specific dimensions of the first opening, the tapered section or shape and size of the longitudinal bore.  At the time the invention was filed, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the first opening diameter, to modify the tapered section first and second diameters, as well as tapered section length, and to modify the length of the longitudinal bore in order to reduce flow rate, as it appears that the device of Manenti would operate equally well with the disclosed dimensions, since Applicant has not disclosed that the claimed dimensions solve any stated problem, or is for any particular purpose.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tapered section of the device of Manenti having a first diameter in a range of approximately 8mm to approximately 9mm, and a second diameter in a range of approximately 4mm to approximately 5mm, and a length in a range of approximately 4mm to 7mm, as well as to modify the shape and size of the longitudinal bore such that the flow rate is reduced, as both the prior art to Manenti and the present invention function equally in not only reducing the flow rate of fluid transporting through the fluid guide, but also to facilitate the transformation of turbulent flow of the fluid into a laminar flow.    
Allowable Subject Matter
Claims 3, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing fluid flow guide elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571)272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 27, 2022
P. F. Brinson